The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
By amendment of January 10, 2022, the Applicant amended claim 1 to emphasize distinguishable feature of the instant invention. Therefore, claims 1-11 are currently active in the application and are in condition for allowance.

Allowable Subject Matter
The Applicant by amendment of January 10, 2022 amended claim 1 to recite an upper limit of 50 µm for the thickness of the pressure-sensitive adhesive layer with combination with other parameters limitations for a touch sensitive sensor. Support for this amendment may be found in the original specification, for example in Figure 2 and paragraph [0031] of published instant application. The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1: “A laminate comprising: an optical film; a touch sensor layer including a translucent electrode layer; and a pressure-sensitive adhesive layer being provided on a surface of the touch sensor layer opposite to the optical film, the laminate satisfying expressions (1) to (3): surface resistance of the translucent electrode layer < 90 Ω/□ (1) relative permittivity of the pressure-sensitive adhesive layer at a frequency of 100 kHz <3.5 (2)  5 µm <= a thickness of the pressure-sensitive adhesive layer < 50 µm (3).”,  as illustrated at least in Figure 2 and described in paragraph [0031] of the instant published specification US Patent Publication 2020/0335713 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692